United States Court of Appeals
                                                                 Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 FILED
                                                            July 29, 2005

                                                       Charles R. Fulbruge III
                           No. 04-20868                        Clerk
                         Summary Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

FRANK JAMES BRACKS,

                               Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-110-ALL
                      --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Frank James Bracks appeals the sentence imposed following

his bench trial conviction for kidnapping, using and carrying a

firearm during and relation to a crime of violence, and being a

felon in possession of a firearm.   He was sentenced to an

aggregate of 205 months of imprisonment and five years of

supervised release.   He argues that, in light of United States v.

Booker, 125 S. Ct. 738 (2005), his sentence is invalid because

the district court applied the sentencing guidelines as if they


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20868
                                 -2-

were mandatory.   Because Bracks did not raise this issue in the

district court, we review it only for plain error.   United States

v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005); United

States v. Mares, 402 F.3d 511, 513, 520-22 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

     Bracks is unable to establish plain error with regard to his

Booker claim because he cannot establish that being sentenced

under a mandatory sentencing guidelines scheme affected his

substantial rights.   The record does not indicate that the

district court “would have reached a significantly different

result” under a sentencing scheme in which the guidelines were

advisory only.    See Mares, 402 F.3d at 520-22;

Valenzuela-Quevedo, 407 F.3d at 733-34.

     Bracks’s argument that Mares was wrongly decided is

unavailing.   Absent en banc reconsideration or a superseding

contrary decision of the Supreme Court, one panel may not

overrule the decision of a prior panel.    United States v. Ruff,

984 F.2d 635, 640 (5th Cir. 1993).

     Accordingly, the judgment of the district court is AFFIRMED.